Citation Nr: 9901939	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-27 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disorder manifested 
by hoarseness as secondary to service-connected low back 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel







INTRODUCTION

The veteran had active military service from January 1960 to 
May 1976.

This appeal is before the Board of Veterans Appeals (Board) 
from a June 1996 rating decision of the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefit sought.  In April 1998, 
the Board remanded the case for further development.

In a written statement in June 1996, the veteran through his 
representative withdrew his appeals for a compensable rating 
for left ear hearing loss and increased ratings for a low 
back disorder and PTSD.  Therefore, these issues are no 
longer before the Board and will not be addressed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.204 
(1998).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by 
the RO.

2. Vocal cord scarring with associated hoarseness is r shown 
to have been caused by traumatic intubation in the course 
of surgery for his service-connected low back disorder.


CONCLUSION OF LAW

Secondary service connection for a disorder manifested by 
hoarseness is warranted.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998);  38 C.F.R. § 3.310(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of secondary service connection for a 
disorder manifested by hoarseness is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  It is plausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
after reviewing the record, we are satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

I.  Factual Background

VA hospital and outpatient treatment reports from 
November 1993 to July 1998 show that in November 1993 the 
veteran was hospitalized for complaints associated with his 
service connected lumbar disc disease.  The treatment 
provided included surgery.  An ENT consult was obtained 
postoperatively because he had suffered a traumatic 
intubation and had some laryngitis.  It was noted that his 
voice improved with a course of treatment including 
antibiotics and rest.  Discharge diagnoses included, in 
pertinent part, laryngitis due to traumatic intubation.  

VA records also show that in May 1994 the veteran was seen 
with complaints of damage to his vocal cords in November 1993 
with hoarseness and no improvement.  In August 1994, he 
underwent fiberoptic laryngoscopy.  It was noted that his 
total volume capacity moved well and that were no lesions.  
In November 1995, he complained of slight hoarseness in his 
voice in conjunction with a head cold.  Upper respiratory 
infection was diagnosed.  In December 1995, it was noted that 
he had chronic hoarseness since the laminectomy, which was 
most likely due to scarring from traumatic intubation.

Treatment reports from Richland Memorial Hospital show that 
in April 1997 the veteran underwent a right hemilaryngectomy 
with a sternohyoid flap reconstruction.  It was noted that he 
had a history of biopsy proven right glottic squamous cell 
carcinoma that encompassed the right true cord but did not 
have significant inferior or superior spread.  There was no 
evidence of cord mobility.  Postoperatively he had no 
complications.  It was noted that he had a good voice and 
that his trach was clear.  He was discharged without 
complications.

On VA examination in May 1998, the veteran gave a history of 
a 1993 back surgery after which he awoke with severe 
laryngitis and a sore throat.  He reported being seen by an 
ENT and was told he had a traumatic intubation and some vocal 
cord scarring.  He noted he subsequently was found to have 
squamous cell carcinoma of the larynx.  He underwent surgery 
to excise part of the vocal cord and tracheostomy.  Physical 
examination revealed two well-healed surgical scars, one 
transverse midline at the level of the larynx, the other one 
a tracheostomy scar in the low neck.  He had a raspy voice.  
Flexible fiberoptic examination revealed a right arytenoid 
that did not move.  Left arytenoid and left vocal cord did 
move.  There was a large glottic space with incompetence of 
the glottis.  There appeared to be surgical absence and 
lateralization of the right vocal cord.  The false vocal 
cords were compensating for the glottic incompetence by 
folding in.  History of squamous cell carcinoma of the larynx 
was diagnosed.

II.  Analysis

In order to establish service connection on a secondary basis 
it must be shown that the claimed disability is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Consequently, a well-grounded 
claim of secondary service connection requires competent 
evidence of a nexus between the claimed disability and one 
that is already service connected.  Jones v. Brown, 
7 Vet. App. 134, 137 (1994).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a reasonable doubt 
arises regarding service origin, or any other point, it 
should be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

The veteran contends that service connection for a disorder 
manifested by hoarseness is warranted because his vocal cords 
were damaged by traumatic intubation in the course of the 
November 1993 surgery for his service-connected low back 
disorder.  

The evidence clearly shows that in the course of surgery for 
his service-connected low back disorder in November 1993 the 
veteran sustained a traumatic intubation resulting in vocal 
cord scarring and causing laryngitis.  This persisted, as 
shown by treatment records from 1994 and 1995.  In 
December 1995 a VA examining physician opined that the 
veteran had chronic hoarseness since his laminectomy, most 
likely due to scarring from traumatic intubation.  This 
opinion provides the nexus between claimed disability and 
service connected disability needed to satisfy 38 C.F.R. 
§ 3.310 (a).  Accordingly, secondary service connection for 
vocal cord scarring with associated hoarseness is warranted.  
The Board notes that the veterans current disability picture 
is complicated by development of carcinoma, with vocal cord 
involvement, since the 1993 surgery.  This has no bearing on 
his entitlement to secondary service connection for pathology 
resulting from surgery for a service connected disability.  


ORDER

Secondary service connection for vocal cord scarring with 
hoarseness is granted.



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
